UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-1078



ORAN T. DAVIS; REGINA DAVIS,

                                          Plaintiffs - Appellants,

          and


DAVIS PRESS REPAIR, INCORPORATED,

                                                         Plaintiff,

          versus


TIMOTHY E. MEREDITH; ROBERT W. WARFIELD; PAULA
J. DARRAH; MARK F. GABLER; WARFIELD, MEREDITH
& DARRAH, a Professional Corporation of
Attorneys at Law; GEOFFREY S. TOBIAS; MELISSA
A. LENGYEL; OBER, KALER, GRIMES & SHRIVER;
FIELD CONTAINER COMPANY, L.P.; FIELD CONTAINER
MANAGEMENT COMPANY, L.P.; FIELD HOLDINGS,
INCORPORATED,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Graham C. Mullen, Chief
District Judge. (CA-01-452-MU)


Submitted:   May 16, 2002                   Decided:   May 22, 2002


Before NIEMEYER, MICHAEL, and MOTZ, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Oran T. Davis, Regina Davis, Appellants Pro Se.        David Betts
Hamilton, David Glennon Redding, HAMILTON, GASKINS, FAY & MOON,
P.L.L.C., Charlotte, North Carolina; Stephanie Hutchins Autry,
Robert W. Sumner, Gloria T. Becker, CRANFILL, SUMNER & HARTZOG,
L.L.P., Raleigh, North Carolina; Wesley Thaddeus Adams, III,
Stephen S. Ashley, Jr., W. THAD ADAMS, III, P.A., Charlotte, North
Carolina; Kristen Joy Achterhof, Karl Richard Barnickol, IV,
KATTEN, MUCHIN & ZAVIS, Chicago, Illinois; John Scott Evans, ADAMS,
SCHWARTZ & EVANS, P.A., Charlotte, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Oran T. Davis and Regina Davis appeal the district court’s

order granting three separate motions to dismiss filed by the

Defendants    and   dismissing   their   civil   action   for   lack   of

jurisdiction. We have reviewed the record and the district court’s

opinion and find no reversible error.       Accordingly, we affirm on

the reasoning of the district court.       See Davis v. Meredith, No.

CA-01-452-MU (W.D.N.C. filed Dec. 13, 2001; entered Dec. 19, 2001).

We deny as moot the Davises’ motion to remand the case, or in the

alternative, to place the case in abeyance pending disposition of

their Fed. R. Civ. P. 60(b) motion in the district court.              We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                                AFFIRMED




                                   3